NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 12 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-50035

                Plaintiff-Appellee,             D.C. No.
                                                2:12-cr-00995-TJH-1
 v.

WILLIAM ARTHUR STEHL, AKA                       MEMORANDUM *
William A. Stehl,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Terry J. Hatter, District Judge, Presiding

                       Argued and Submitted April 4, 2017
                              Pasadena, California

Before: PLAGER,** BEA, and OWENS, Circuit Judges.

      Defendant William Arthur Stehl appeals from his conviction entered

following a guilty plea and from a 144-month sentence for conspiracy to commit

mail fraud (18 U.S.C. §§ 1341, 1349), false statements to federal agents (18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable S. Jay Plager, United States Circuit Judge for the U.S.
Court of Appeals for the Federal Circuit, sitting by designation.
§ 1001), tax evasion (26 U.S.C. § 7201), and tax fraud (26 U.S.C. § 7206). As the

parties are familiar with the facts, we do not recount them here. We affirm in part,

vacate in part, and remand.

1.    We reject Stehl’s contention that the district court violated Federal Rule of

Criminal Procedure 32(e)(1) by deferring acceptance of his guilty plea, made

pursuant to North Carolina v. Alford, 400 U.S. 25 (1970), until after the court

reviewed the presentence report (“PSR”). See Fed. R. Crim. P. 32(e)(1) (“Unless

the defendant has consented in writing, the probation officer must not submit a

presentence report to the court or disclose its contents to anyone until the defendant

has pleaded guilty or nolo contendere, or has been found guilty.”). Despite the

district court’s comments at the change-of-plea hearing, looking at the entire

record, there is insufficient evidence that the court actually reviewed the PSR

before accepting Stehl’s guilty plea. See Gregg v. United States, 394 U.S. 489,

493 (1969) (affirming a defendant’s conviction where “[t]he trial judge did not

state that he read the presentence report before the jury verdict was delivered, nor

is there any direct evidence in this record that he did”).

      Moreover, Stehl failed to object to the alleged Rule 32 violation in the

district court. Even if the district court did review the PSR prematurely, Stehl has

not shown that he was prejudiced. As such, there was no plain error. See United

States v. Olano, 507 U.S. 725, 734 (1993).


                                           2
2.    The parties agree that a remand for resentencing is appropriate based on the

district court’s statements that it chose Stehl’s sentence, in part, to provide him

“with needed medical care or other correctional treatment in the most effective

manner.” See Tapia v. United States, 564 U.S. 319, 321 (2011) (holding that

federal courts are precluded “from imposing or lengthening a prison term in order

to promote a criminal defendant’s rehabilitation”). We decline to grant the

government’s request for a limited remand, and remand for the district court to

resentence Stehl on an open record.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                           3